DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on January 22, 2019, is accepted.
Claims 1 – 20 are being considered on the merit.

Drawings
The drawings, filed on January 22, 2019, are accepted.

Specification
The specification, filed on January 22, 2019, is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 5, 7 – 13, 15 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170154331 A1 to Voorhees in view of US 20180018673 A1 to Muchsel et al., (hereinafter, “Muchsel”).
Regarding claim 1, Voorhees teaches a system comprising: a plurality of server computers, [Voorhees, para. 58 discloses One or more networks 102 may include a plurality of nodes, such as a collection of computers and/or other hardware interconnected by communication channels, which allow for sharing of resources and/or information] each server computer of the plurality of server computers comprising: a hardware security module comprising: a volatile memory configured to store a cryptographic key associated with a cryptographic transaction to be performed, by the server computer, on a blockchain; [Voorhees, para. 74 discloses  the Exchange will use the key1 generated by UserA to generate public Key2 and any other data necessary for the transaction. The keys act as the signatures on the multisig account. Para. 75 discloses Once Key2 is generated, at step 404, both the User's public Key1 and the Exchange's public Key2 will be sent to the Oracle. Para. 69 discloses At this point, CoinA is held in the 2-of 3 multi-signature account, with the three keys held by UserA, the Oracle and the Exchange, respectively.] and a computing device communicatively coupled to the volatile memory and configured to: perform, using the cryptographic key, the cryptographic transaction on the blockchain; [Voorhees, para. 75 discloses Once Key2 is generated, at step 404, both the User's public Key1 and the Exchange's public Key2 will be sent to the Oracle. At step 405, the Oracle will use all the received information to generate a public Key3 and combines it with Key1 and Key2 to create the Deposit Address for the multisig account. (Examiner notes that this would indicate the signing with multiple keys, i.e. Key1, Key2, and Key3, per transaction)], but Voorhees does not teach responsive to detecting an interruption in an electrical power supply to the server computer, delete the stored cryptographic key from the volatile memory to prevent access to the cryptographic key. 
However, Muchsel does teach responsive to detecting an interruption in an electrical power supply to the server computer, delete the stored cryptographic key from the volatile memory to prevent access to the cryptographic key. [Muchsel, para. 29 discloses while the system is an active mode 112 a security breach is detected, then, at step 114, the encryption key and/or other secrets are permanently erased from the memory device within the terminal, or the memory device is irreversibly destroyed, and the system is shut down, at step 120. Similarly, if, while the system is in background mode 108 and either a security breach or a loss of battery power is detected, the process deletes the key and/or other secrets, at step 114, and shuts down the terminal, at step 120.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Muchsel’s system with Voorhees’s system, with a motivation to use volatile memory so that so that secrets can be erased quickly in the event of an intrusion attempt. [Muchsel, para. 32]

Regarding claim 2, modified Voorhees teaches the system of claim 1, but Voorhees does not teach further comprising: a power distribution unit electrically connected to the plurality of server computers and configured to: interrupt the electrical power supply to at least one server computer of the plurality of server computers to delete at least one stored cryptographic key from at least one volatile memory of at least one hardware security module of the at least one server computer.
However, Muchsel does teach further comprising: a power distribution unit electrically connected to the plurality of server computers and configured to: interrupt the electrical power supply to at least one server computer of the plurality of server computers to delete at least one stored cryptographic key from at least one volatile memory of at least one hardware security module of the at least one server computer. [Muchsel, para. 29 discloses if, while the system is an active mode 112 a security breach is detected, then, at step 114, the encryption key and/or other secrets are permanently erased from the memory device within the terminal, or the memory device is irreversibly destroyed, and the system is shut down, at step 120. Similarly, if, while the system is in background mode 108 and either a security breach or a loss of battery power is detected, the process deletes the key and/or other secrets, at step 114, and shuts down the terminal, at step 120.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Muchsel’s system with Voorhees’s system, with a motivation to use volatile memory so that so that secrets can be erased quickly in the event of an intrusion attempt. [Muchsel, para. 32]

Regarding claim 3, modified Voorhees teaches the system of claim 1, wherein the hardware security module is further configured to generate a log representing performance of the cryptographic transaction [Voorhees, para. 10 discloses may comprise hardware and software components capable of hosting a blockchain-asset exchange, whereby one or more servers execute a software-based mechanism allowing exchange customers to place standing-limit orders for blockchain-based digital assets (e.g., crypto-currency, Bitcoin, etc.) with a counter-party. A customer can place market or limit-orders in this exchange, and have them execute or be fully-refunded at the customer's request, with zero risk to the customer or the exchange. Para. 11 discloses it is cryptographically secured on a blockchain such that neither party alone can transfer payment, and the order is configured to expire after a user-defined period of time], but Voorhees does not teach the system further comprising: a power distribution unit electrically connected to the plurality of server computers and configured to provide the electrical power supply to the plurality of server computers; and a security monitor communicatively coupled to the plurality of server computers and the power distribution unit and configured to: detect, using the log, a security breach of the server computer; and responsive to the detecting of the security breach, transmit a power down signal to the power distribution unit to interrupt the electrical power supply to the server computer.
However, Muchsel does teach the system further comprising: a power distribution unit electrically connected to the plurality of server computers and configured to provide the electrical power supply to the plurality of server computers; [Muchsel, para. 32 discloses System 100 depends on the backup battery to power active monitoring and protection circuits. Furthermore, system 100 depends on the use of volatile memory, so that secrets can be erased quickly in the event of an intrusion attempt. Without the backup battery, the secrets would be exposed to the sophisticated attacker, who may access system 100, perform circuit modifications without being detected, such that after the device is powered back up, there will be no trace indicating that the device has been invaded and manipulated] and a security monitor communicatively coupled to the plurality of server computers and the power distribution unit and [Muchsel, para. 35 discloses protective sensors that continuously monitor the system in regular operation are energized to prevent physical access to a secret key, e.g., an encryption key, that is generated, at step 206, e.g., by using a PUF circuit or any other circuit that by design provides non-discoverable, unique, and random values that may be used as a keying source] configured to: detect, using the log, a security breach of the server computer; and responsive to the detecting of the security breach, transmit a power down signal to the power distribution unit to interrupt the electrical power supply to the server computer. [Muchsel, para. 29 discloses if, while the system is an active mode 112 a security breach is detected, then, at step 114, the encryption key and/or other secrets are permanently erased from the memory device within the terminal, or the memory device is irreversibly destroyed, and the system is shut down, at step 120. Similarly, if, while the system is in background mode 108 and either a security breach or a loss of battery power is detected, the process deletes the key and/or other secrets, at step 114, and shuts down the terminal, at step 120.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Muchsel’s system with Voorhees’s system, with a motivation to use volatile memory so that so that secrets can be erased quickly in the event of an intrusion attempt. [Muchsel, para. 32]

Regarding claim 4, modified Voorhees teach the system of claim 1, but Voorhees does not teach further comprising: a power distribution unit electrically connected to the plurality of server computers and configured to provide the electrical power supply to the plurality of server computers; a sensor configured to generate sensor signals indicative of a security breach of the server computer; and a security monitor communicatively coupled to the sensor and the power distribution unit and configured to: detect, using the sensor signals, the security breach; and responsive to the detecting of the security breach, transmit a power down signal to the power distribution unit to interrupt the electrical power supply to the server computer.
However, Muchsel does teach further comprising: a power distribution unit electrically connected to the plurality of server computers and configured to provide the electrical power supply to the plurality of server computers; [Muchsel, para. 32 discloses System 100 depends on the backup battery to power active monitoring and protection circuits. Furthermore, system 100 depends on the use of volatile memory, so that secrets can be erased quickly in the event of an intrusion attempt. Without the backup battery, the secrets would be exposed to the sophisticated attacker, who may access system 100, perform circuit modifications without being detected, such that after the device is powered back up, there will be no trace indicating that the device has been invaded and manipulated] a sensor configured to generate sensor signals indicative of a security breach of the server computer; and a security monitor communicatively coupled to the sensor and the power distribution unit and [Muchsel, para. 35 discloses protective sensors that continuously monitor the system in regular operation are energized to prevent physical access to a secret key, e.g., an encryption key, that is generated, at step 206, e.g., by using a PUF circuit or any other circuit that by design provides non-discoverable, unique, and random values that may be used as a keying source] configured to: detect, using the sensor signals, the security breach; and responsive to the detecting of the security breach, transmit a power down signal to the power distribution unit to interrupt the electrical power supply to the server computer. [Muchsel, para. 29 discloses if, while the system is an active mode 112 a security breach is detected, then, at step 114, the encryption key and/or other secrets are permanently erased from the memory device within the terminal, or the memory device is irreversibly destroyed, and the system is shut down, at step 120. Similarly, if, while the system is in background mode 108 and either a security breach or a loss of battery power is detected, the process deletes the key and/or other secrets, at step 114, and shuts down the terminal, at step 120.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Muchsel’s system with Voorhees’s system, with a motivation to use volatile memory so that so that secrets can be erased quickly in the event of an intrusion attempt. [Muchsel, para. 32]

As per claim 5, modified Voorhees teach the system of claim 1, wherein the cryptographic key comprises: a private key of an asymmetric cryptographic key pair associated with the cryptographic transaction and usable to control access to the blockchain. [Voorhees, para. 27 discloses Once a User has specified an order, the Exchange will give them a multisignature blockchain-asset address. As is understood in the art, a multisignature address requires several private keys to be used to access the account and transfer assets. This is different from a normal blockchain-asset transaction which requires just one signature. In a normal blockchain-asset transaction, if a User has a private key they can spend the money. Traditional blockchain-asset exchanges hold the private keys for User's accounts, and this is why they have custodianship and thus counter-party risk.]

As per claim 7, modified Voorhees teaches the system of claim 1, wherein the hardware security module is configured to: receive, from a remote computing device, information representing the cryptographic transaction to be performed by the server computer [Voorhees, para. 11 discloses the transaction is non-custodial for both parties; it is cryptographically secured on a blockchain such that neither party alone can transfer payment, and the order is configured to expire after a user-defined period of time. The customer may be assured that the counter-party will not receive payment until the customer receives the desired asset. This assurance is based in part on a third party rule-based “Oracle” that can independently confirm transactions based on updates to the public blockchain database. Likewise, the counter-party may be assured that once the order is fulfilled, and the customer receives the desired asset, the customer cannot reverse payment or otherwise rescind the payment from the counter-party], wherein the information comprises an encrypted key associated with the cryptographic transaction; [Voorhees, para. 74 discloses Data and Key1 critical for the transaction are passed to the Exchange at step 402. At step 403, the Exchange will use the key1 generated by UserA to generate public Key2 and any other data necessary for the transaction. The keys act as the signatures on the multisig account. Para. 64 discloses UserA 200 can be a consumer and/or a legal entity, such as an organization, a company, a partnership, and/or others. Oracle 201 is in communication with network 204, such as direct, indirect, encrypted, unencrypted, and others. Oracle 201 is in selective communication, such as direct, indirect, encrypted, unencrypted, and others, with at least one of UserA 200 and Exchange 202 via network 204. For example, Oracle 201 can communicate with the acquirer of Exchange 202 regarding Exchange 202. For example, Oracle 201 can communicate with UserA 200 via email or any other means of communication] and derive, using the encrypted key, the cryptographic key within the volatile memory. [Voorhees, para. 74 discloses the Exchange will use the key1 generated by UserA to generate public Key2 and any other data necessary for the transaction. The keys act as the signatures on the multisig account. Para. 64 discloses UserA 200 can be a consumer and/or a legal entity, such as an organization, a company, a partnership, and/or others. Oracle 201 is in communication with network 204, such as direct, indirect, encrypted, unencrypted, and others. Oracle 201 is in selective communication, such as direct, indirect, encrypted, unencrypted, and others, with at least one of UserA 200 and Exchange 202 via network 204. For example, Oracle 201 can communicate with the acquirer of Exchange 202 regarding Exchange 202. For example, Oracle 201 can communicate with UserA 200 via email or any other means of communication]

Regarding claim 8, Voorhees teaches a method comprising: deriving, within a volatile memory of a hardware security module located within a server computer, a cryptographic key associated with a cryptographic transaction to be performed on a blockchain by the server computer; storing, using the hardware security module, the cryptographic key within only the volatile memory; [Voorhees, para. 74 discloses  the Exchange will use the key1 generated by UserA to generate public Key2 and any other data necessary for the transaction. The keys act as the signatures on the multisig account. Para. 75 discloses Once Key2 is generated, at step 404, both the User's public Key1 and the Exchange's public Key2 will be sent to the Oracle. At step 405, the Oracle will use all the received information to generate a public Key3 and combines it with Key1 and Key2 to create the Deposit Address for the multisig account. (Examiner notes that this would indicate the signing with multiple keys, i.e. Key1, Key2, and Key3, per transaction). Para. 69 discloses At this point, CoinA is held in the 2-of 3 multi-signature account, with the three keys held by UserA, the Oracle and the Exchange, respectively.], but Voorhees does not teach responsive to detecting interruption of an electrical power supply to the server computer, deleting the stored cryptographic key from the volatile memory to prevent access to the cryptographic key.
However, Muchsel does teach responsive to detecting interruption of an electrical power supply to the server computer, deleting the stored cryptographic key from the volatile memory to prevent access to the cryptographic key. [Muchsel, para. 29 discloses If, while the system is an active mode 112 a security breach is detected, then, at step 114, the encryption key and/or other secrets are permanently erased from the memory device within the terminal, or the memory device is irreversibly destroyed, and the system is shut down, at step 120. Similarly, if, while the system is in background mode 108 and either a security breach or a loss of battery power is detected, the process deletes the key and/or other secrets, at step 114, and shuts down the terminal, at step 120.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Muchsel’s system with Voorhees’s system, with a motivation to use volatile memory so that so that secrets can be erased quickly in the event of an intrusion attempt. [Muchsel, para. 32]

Regarding claim 9, modified Voorhees teaches the method of claim 8, but Voorhees does not teach further comprising: interrupting, using a power distribution unit electrically connected to a plurality of server computers, the electrical power supply to at least one server computer of the plurality of server computers to delete at least one stored cryptographic key from at least one volatile memory of at least one hardware security module of the at least one server computer.
However, Muchsel does teach further comprising: interrupting, using a power distribution unit electrically connected to a plurality of server computers, the electrical power supply to at least one server computer of the plurality of server computers to delete at least one stored cryptographic key from at least one volatile memory of at least one hardware security module of the at least one server computer. [Muchsel, para. 29 discloses if, while the system is an active mode 112 a security breach is detected, then, at step 114, the encryption key and/or other secrets are permanently erased from the memory device within the terminal, or the memory device is irreversibly destroyed, and the system is shut down, at step 120. Similarly, if, while the system is in background mode 108 and either a security breach or a loss of battery power is detected, the process deletes the key and/or other secrets, at step 114, and shuts down the terminal, at step 120.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Muchsel’s system with Voorhees’s system, with a motivation to use volatile memory so that so that secrets can be erased quickly in the event of an intrusion attempt. [Muchsel, para. 32]

Regarding claim 10, modified Voorhees teaches the method of claim 8, further comprising: generating, using the hardware security module, a log representing performance of the cryptographic transaction; [Voorhees, para. 10 discloses may comprise hardware and software components capable of hosting a blockchain-asset exchange, whereby one or more servers execute a software-based mechanism allowing exchange customers to place standing-limit orders for blockchain-based digital assets (e.g., crypto-currency, Bitcoin, etc.) with a counter-party. A customer can place market or limit-orders in this exchange, and have them execute or be fully-refunded at the customer's request, with zero risk to the customer or the exchange. Para. 11 discloses it is cryptographically secured on a blockchain such that neither party alone can transfer payment, and the order is configured to expire after a user-defined period of time], but Voorhees does not teach detecting, using the log, a security breach of the server computer; and responsive to the detecting of the security breach, transmitting a power down signal to a power distribution unit to interrupt the electrical power supply to the server computer.
However, Muchsel does teach detecting, using the log, a security breach of the server computer; and responsive to the detecting of the security breach, transmitting a power down signal to a power distribution unit to interrupt the electrical power supply to the server computer. [Muchsel, para. 29 discloses if, while the system is an active mode 112 a security breach is detected, then, at step 114, the encryption key and/or other secrets are permanently erased from the memory device within the terminal, or the memory device is irreversibly destroyed, and the system is shut down, at step 120. Similarly, if, while the system is in background mode 108 and either a security breach or a loss of battery power is detected, the process deletes the key and/or other secrets, at step 114, and shuts down the terminal, at step 120.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Muchsel’s system with Voorhees’s system, with a motivation to use volatile memory so that so that secrets can be erased quickly in the event of an intrusion attempt. [Muchsel, para. 32]

Regarding claim 11, modified Voorhees teaches the method of claim 8, but Voorhees does not teach further comprising: generating, using a sensor, sensor signals indicative of a security breach of the server computer; detecting, using the sensor signals, the security breach; and responsive to the detecting of the security breach, transmitting a power down signal to a power distribution unit to interrupt the electrical power supply to the server computer.
However, Muchsel does teach further comprising: generating, using a sensor, sensor signals indicative of a security breach of the server computer; [Muchsel, para. 35 discloses protective sensors that continuously monitor the system in regular operation are energized to prevent physical access to a secret key, e.g., an encryption key, that is generated, at step 206, e.g., by using a PUF circuit or any other circuit that by design provides non-discoverable, unique, and random values that may be used as a keying source] detecting, using the sensor signals, the security breach; and responsive to the detecting of the security breach, transmitting a power down signal to a power distribution unit to interrupt the electrical power supply to the server computer [Muchsel, para. 29 discloses if, while the system is an active mode 112 a security breach is detected, then, at step 114, the encryption key and/or other secrets are permanently erased from the memory device within the terminal, or the memory device is irreversibly destroyed, and the system is shut down, at step 120. Similarly, if, while the system is in background mode 108 and either a security breach or a loss of battery power is detected, the process deletes the key and/or other secrets, at step 114, and shuts down the terminal, at step 120.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Muchsel’s system with Voorhees’s system, with a motivation to use volatile memory so that so that secrets can be erased quickly in the event of an intrusion attempt. [Muchsel, para. 32]

Regarding claim 12, modified Voorhees teaches the method of claim 8, but Voorhees does not teach further comprising: receiving, from a security monitor located remotely from the server computer, a power down signal to interrupt, using a power distribution unit, the electrical power supply to the server computer.
However, Muchsel does teach further comprising: receiving, from a security monitor located remotely from the server computer, a power down signal to interrupt, using a power distribution unit, the electrical power supply to the server computer. [Muchsel, para. 29 discloses while the system is in background mode 108 and either a security breach or a loss of battery power is detected, the process deletes the key and/or other secrets, at step 114, and shuts down the terminal, at step 120.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Muchsel’s system with Voorhees’s system, with a motivation to use volatile memory so that so that secrets can be erased quickly in the event of an intrusion attempt. [Muchsel, para. 32]

As per claim 13, modified Voorhees teaches the method of claim 8, wherein the cryptographic key comprises a private key of an asymmetric cryptographic key pair associated with the cryptographic transaction and usable to control access to the blockchain. [Voorhees, para. 27 discloses Once a User has specified an order, the Exchange will give them a multisignature blockchain-asset address. As is understood in the art, a multisignature address requires several private keys to be used to access the account and transfer assets. This is different from a normal blockchain-asset transaction which requires just one signature. In a normal blockchain-asset transaction, if a User has a private key they can spend the money. Traditional blockchain-asset exchanges hold the private keys for User's accounts, and this is why they have custodianship and thus counter-party risk.]

As per claim 15, modified Voorhees teaches the method of claim 8, further comprising: receiving, using the hardware security module, information representing the cryptographic transaction, [Voorhees, para. 11 discloses the transaction is non-custodial for both parties; it is cryptographically secured on a blockchain such that neither party alone can transfer payment, and the order is configured to expire after a user-defined period of time. The customer may be assured that the counter-party will not receive payment until the customer receives the desired asset. This assurance is based in part on a third party rule-based “Oracle” that can independently confirm transactions based on updates to the public blockchain database. Likewise, the counter-party may be assured that once the order is fulfilled, and the customer receives the desired asset, the customer cannot reverse payment or otherwise rescind the payment from the counter-party] the information comprising an encrypted key associated with the cryptographic transaction, [Voorhees, para. 74 discloses Data and Key1 critical for the transaction are passed to the Exchange at step 402. At step 403, the Exchange will use the key1 generated by UserA to generate public Key2 and any other data necessary for the transaction. The keys act as the signatures on the multisig account. Para. 64 discloses UserA 200 can be a consumer and/or a legal entity, such as an organization, a company, a partnership, and/or others. Oracle 201 is in communication with network 204, such as direct, indirect, encrypted, unencrypted, and others. Oracle 201 is in selective communication, such as direct, indirect, encrypted, unencrypted, and others, with at least one of UserA 200 and Exchange 202 via network 204. For example, Oracle 201 can communicate with the acquirer of Exchange 202 regarding Exchange 202. For example, Oracle 201 can communicate with UserA 200 via email or any other means of communication] wherein the deriving of the cryptographic key comprises: generating, using the encrypted key, the cryptographic key. [Voorhees, para. 74 discloses the Exchange will use the key1 generated by UserA to generate public Key2 and any other data necessary for the transaction. The keys act as the signatures on the multisig account. Para. 64 discloses UserA 200 can be a consumer and/or a legal entity, such as an organization, a company, a partnership, and/or others. Oracle 201 is in communication with network 204, such as direct, indirect, encrypted, unencrypted, and others. Oracle 201 is in selective communication, such as direct, indirect, encrypted, unencrypted, and others, with at least one of UserA 200 and Exchange 202 via network 204. For example, Oracle 201 can communicate with the acquirer of Exchange 202 regarding Exchange 202. For example, Oracle 201 can communicate with UserA 200 via email or any other means of communication]

Regarding claim 16, Voorhees teaches a non-transitory computer-readable storage medium comprising instructions executable by a computer processor, the instructions comprising instructions to: derive, within a volatile memory of a server computer, a cryptographic key associated with a cryptographic transaction to be performed on a blockchain by the server computer; store, using the server computer, the cryptographic key within only the volatile memory; [Voorhees, para. 74 discloses  the Exchange will use the key1 generated by UserA to generate public Key2 and any other data necessary for the transaction. The keys act as the signatures on the multisig account. Para. 75 discloses Once Key2 is generated, at step 404, both the User's public Key1 and the Exchange's public Key2 will be sent to the Oracle. At step 405, the Oracle will use all the received information to generate a public Key3 and combines it with Key1 and Key2 to create the Deposit Address for the multisig account. (Examiner notes that this would indicate the signing with multiple keys, i.e. Key1, Key2, and Key3, per transaction). Para. 69 discloses At this point, CoinA is held in the 2-of 3 multi-signature account, with the three keys held by UserA, the Oracle and the Exchange, respectively.], but Voorhees does not teach responsive to detecting interruption of the electrical power supply to the server computer, delete, using the server computer, the stored cryptographic key from the volatile memory to prevent access to the cryptographic key.
However, Muchsel does teach responsive to detecting interruption of the electrical power supply to the server computer, delete, using the server computer, the stored cryptographic key from the volatile memory to prevent access to the cryptographic key. [Muchsel, para. 29 discloses If, while the system is an active mode 112 a security breach is detected, then, at step 114, the encryption key and/or other secrets are permanently erased from the memory device within the terminal, or the memory device is irreversibly destroyed, and the system is shut down, at step 120. Similarly, if, while the system is in background mode 108 and either a security breach or a loss of battery power is detected, the process deletes the key and/or other secrets, at step 114, and shuts down the terminal, at step 120.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Muchsel’s system with Voorhees’s system, with a motivation to use volatile memory so that so that secrets can be erased quickly in the event of an intrusion attempt. [Muchsel, para. 32]

Regarding claim 17, modified Voorhees teaches the non-transitory computer-readable storage medium of claim 16, further comprising instructions to: generate, using the server computer, a log representing performance of the cryptographic transaction; [Voorhees, para. 10 discloses may comprise hardware and software components capable of hosting a blockchain-asset exchange, whereby one or more servers execute a software-based mechanism allowing exchange customers to place standing-limit orders for blockchain-based digital assets (e.g., crypto-currency, Bitcoin, etc.) with a counter-party. A customer can place market or limit-orders in this exchange, and have them execute or be fully-refunded at the customer's request, with zero risk to the customer or the exchange. Para. 11 discloses it is cryptographically secured on a blockchain such that neither party alone can transfer payment, and the order is configured to expire after a user-defined period of time], but Voorhees does not teach detect, using the log, a security breach of the server computer; and responsive to the detecting of the security breach of the server computer, transmit a power down signal to a power distribution unit to interrupt the electrical power supply to the server computer.
However, Muchsel does teach detect, using the log, a security breach of the server computer; and responsive to the detecting of the security breach of the server computer, transmit a power down signal to a power distribution unit to interrupt the electrical power supply to the server computer. [Muchsel, para. 29 discloses if, while the system is an active mode 112 a security breach is detected, then, at step 114, the encryption key and/or other secrets are permanently erased from the memory device within the terminal, or the memory device is irreversibly destroyed, and the system is shut down, at step 120. Similarly, if, while the system is in background mode 108 and either a security breach or a loss of battery power is detected, the process deletes the key and/or other secrets, at step 114, and shuts down the terminal, at step 120.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Muchsel’s system with Voorhees’s system, with a motivation to use volatile memory so that so that secrets can be erased quickly in the event of an intrusion attempt. [Muchsel, para. 32]

Regarding claim 18, modified Voorhees teaches the non-transitory computer-readable storage medium of claim 16, but Voorhees does not teach further comprising instructions to: generate, using a sensor, sensor signals indicative of a security breach of the server computer; detect, using the sensor signals, the security breach; and responsive to the detecting of the security breach, transmit a power down signal to a power distribution unit to interrupt the electrical power supply to the server computer.
However, Muchsel does teach further comprising instructions to: generate, using a sensor, sensor signals indicative of a security breach of the server computer; [Muchsel, para. 35 discloses protective sensors that continuously monitor the system in regular operation are energized to prevent physical access to a secret key, e.g., an encryption key, that is generated, at step 206, e.g., by using a PUF circuit or any other circuit that by design provides non-discoverable, unique, and random values that may be used as a keying source] detect, using the sensor signals, the security breach; and responsive to the detecting of the security breach, transmit a power down signal to a power distribution unit to interrupt the electrical power supply to the server computer [Muchsel, para. 29 discloses if, while the system is an active mode 112 a security breach is detected, then, at step 114, the encryption key and/or other secrets are permanently erased from the memory device within the terminal, or the memory device is irreversibly destroyed, and the system is shut down, at step 120. Similarly, if, while the system is in background mode 108 and either a security breach or a loss of battery power is detected, the process deletes the key and/or other secrets, at step 114, and shuts down the terminal, at step 120.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Muchsel’s system with Voorhees’s system, with a motivation to use volatile memory so that so that secrets can be erased quickly in the event of an intrusion attempt. [Muchsel, para. 32]

As per claim 20, modified Voorhees teaches the non-transitory computer-readable storage medium of claim 16, further comprising instructions to: receive, using the server computer, information representing the cryptographic transaction, [Voorhees, para. 11 discloses the transaction is non-custodial for both parties; it is cryptographically secured on a blockchain such that neither party alone can transfer payment, and the order is configured to expire after a user-defined period of time. The customer may be assured that the counter-party will not receive payment until the customer receives the desired asset. This assurance is based in part on a third party rule-based “Oracle” that can independently confirm transactions based on updates to the public blockchain database. Likewise, the counter-party may be assured that once the order is fulfilled, and the customer receives the desired asset, the customer cannot reverse payment or otherwise rescind the payment from the counter-party] the information comprising an encrypted key associated with the cryptographic transaction, [Voorhees, para. 74 discloses Data and Key1 critical for the transaction are passed to the Exchange at step 402. At step 403, the Exchange will use the key1 generated by UserA to generate public Key2 and any other data necessary for the transaction. The keys act as the signatures on the multisig account. Para. 64 discloses UserA 200 can be a consumer and/or a legal entity, such as an organization, a company, a partnership, and/or others. Oracle 201 is in communication with network 204, such as direct, indirect, encrypted, unencrypted, and others. Oracle 201 is in selective communication, such as direct, indirect, encrypted, unencrypted, and others, with at least one of UserA 200 and Exchange 202 via network 204. For example, Oracle 201 can communicate with the acquirer of Exchange 202 regarding Exchange 202. For example, Oracle 201 can communicate with UserA 200 via email or any other means of communication] wherein the deriving of the cryptographic key comprises: generating, using the encrypted key, the cryptographic key. [Voorhees, para. 74 discloses the Exchange will use the key1 generated by UserA to generate public Key2 and any other data necessary for the transaction. The keys act as the signatures on the multisig account. Para. 64 discloses UserA 200 can be a consumer and/or a legal entity, such as an organization, a company, a partnership, and/or others. Oracle 201 is in communication with network 204, such as direct, indirect, encrypted, unencrypted, and others. Oracle 201 is in selective communication, such as direct, indirect, encrypted, unencrypted, and others, with at least one of UserA 200 and Exchange 202 via network 204. For example, Oracle 201 can communicate with the acquirer of Exchange 202 regarding Exchange 202. For example, Oracle 201 can communicate with UserA 200 via email or any other means of communication]

Claim 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170154331 A1 to Voorhees in view of US 20180018673 A1 to Muchsel et al., (hereinafter, “Muchsel”) in further view of US 8532265 B2 to Wright et al., (hereinafter, “Wright”).
Regarding claim 6, modified Voorhees teaches the system of claim 1, but modified Voorhees does not teach further comprising: a power distribution unit electrically connected to the plurality of server computers using a plurality of power slots, wherein: the power distribution unit is configured to interrupt the electrical power supply to the server computer, using a distinct power slot of the plurality of power slots, while providing, using other power slots of the plurality of power slots, the electrical power supply to other server computers of the plurality of server computers.
However, Wright does teach further comprising: a power distribution unit electrically connected to the plurality of server computers using a plurality of power slots, wherein: the power distribution unit is configured to interrupt the electrical power supply to the server computer, using a distinct power slot of the plurality of power slots, while providing, using other power slots of the plurality of power slots, the electrical power supply to other server computers of the plurality of server computers. [Wright, col. 16 lines 58 – 61 discloses a plurality of telecommunications equipment units are powered via DC power. In this instance, a switch is interposed between each equipment unit and the power source. Col. 17 lines 3 – 9 discloses this configuration permits the controller to activate/deactivate any telecommunications equipment unit in a protocol agnostic manner. Specifically, instead of configuring a controller's I/O board to interface with each different and sometimes priority telecommunications equipment unit interface, activation/deactivation is controlled by connecting/disconnecting power to the particular equipment unit.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Wright’s system with modified Voorhees’s system, with a motivation to monitor equipment at the circuit level provides dynamic power distribution capability regardless of the brand or model of equipment used and identify which units of telecommunications equipment (e.g., which radios or environmental systems) are drawing power on each circuit. [Wright, col. 6 lines 46 – 52]

Regarding claim 14, modified Voorhees teaches the method of claim 8, but modified Voorhees does not teach wherein the server computer is one of a plurality of server computers electrically connected to a power distribution unit using a plurality of power slots, the method further comprising: interrupting, using a distinct power slot of the plurality of power slots, the electrical power supply to the server computer, while providing, using other power slots of the plurality of power slots, the electrical power supply to other server computers of the plurality of server computers.
However, Wright does teach wherein the server computer is one of a plurality of server computers electrically connected to a power distribution unit using a plurality of power slots, the method further comprising: interrupting, using a distinct power slot of the plurality of power slots, the electrical power supply to the server computer, while providing, using other power slots of the plurality of power slots, the electrical power supply to other server computers of the plurality of server computers. [Wright, col. 16 lines 58 – 61 discloses a plurality of telecommunications equipment units are powered via DC power. In this instance, a switch is interposed between each equipment unit and the power source. Col. 17 lines 3 – 9 discloses this configuration permits the controller to activate/deactivate any telecommunications equipment unit in a protocol agnostic manner. Specifically, instead of configuring a controller's I/O board to interface with each different and sometimes priority telecommunications equipment unit interface, activation/deactivation is controlled by connecting/disconnecting power to the particular equipment unit.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Wright’s system with modified Voorhees’s system, with a motivation to monitor equipment at the circuit level provides dynamic power distribution capability regardless of the brand or model of equipment used and identify which units of telecommunications equipment (e.g., which radios or environmental systems) are drawing power on each circuit. [Wright, col. 6 lines 46 – 52]

Regarding claim 19, modified Voorhees teaches the non-transitory computer-readable storage medium of claim 16, but modified Voorhees does not teach wherein the server computer is one of a plurality of server computers electrically connected to a power distribution unit using a plurality of power slots, the instructions further comprising instructions to: interrupt, using a distinct power slot of the plurality of power slots, the electrical power supply to the server computer, while providing, using other power slots of the plurality of power slots, the electrical power supply to other server computers of the plurality of server computers.
However, Wright does teach wherein the server computer is one of a plurality of server computers electrically connected to a power distribution unit using a plurality of power slots, the instructions further comprising instructions to: interrupt, using a distinct power slot of the plurality of power slots, the electrical power supply to the server computer, while providing, using other power slots of the plurality of power slots, the electrical power supply to other server computers of the plurality of server computers. [Wright, col. 16 lines 58 – 61 discloses a plurality of telecommunications equipment units are powered via DC power. In this instance, a switch is interposed between each equipment unit and the power source. Col. 17 lines 3 – 9 discloses this configuration permits the controller to activate/deactivate any telecommunications equipment unit in a protocol agnostic manner. Specifically, instead of configuring a controller's I/O board to interface with each different and sometimes priority telecommunications equipment unit interface, activation/deactivation is controlled by connecting/disconnecting power to the particular equipment unit.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Wright’s system with modified Voorhees’s system, with a motivation to monitor equipment at the circuit level provides dynamic power distribution capability regardless of the brand or model of equipment used and identify which units of telecommunications equipment (e.g., which radios or environmental systems) are drawing power on each circuit. [Wright, col. 6 lines 46 – 52]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434